TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00182-CV


John J. Rogers, Jr.; James R. Winton and Burl Richardson, Appellants

v.

Texas Board of Architectural Examiners, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-08-004634, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING

 

M E M O R A N D U M   O P I N I O N

		The parties have filed a joint motion to abate this appeal pending settlement
negotiations.  The motion is GRANTED and the appeal is ABATED until October 28, 2011.  The
parties shall submit either a motion to reinstate or a joint status report concerning the status of
settlement negotiations no later than October 28, 2011.  Upon reinstatement, motions for rehearing
will be due no later than the tenth (10th) date following reinstatement.  The parties' alternative
request for an extension of time to file motions for rehearing is dismissed as moot.


							_______________________________________
							J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   September 1, 2011
Abated